t c summary opinion united_states tax_court charles r clarke d b a maxi’s today’s hair petitioner v commissioner of internal revenue respondent docket no 4627-98s filed date charles r clarke pro_se julie l payne for respondent goldberg special_trial_judge this case is before the court on a petition for a redetermination of a notice_of_determination concerning worker classification under sec_7436 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority see sec_7436 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_determination concerning worker classification under sec_7436 notice_of_determination in which respondent determined ten individuals who performed services for maxi’s today’s hair maxi’s during and four individuals who performed services for maxi’s during were employees of maxi’s for purposes of federal employment_taxes under subtitle c employment_taxes and collection of income_tax of the internal_revenue_code petitioner was not entitled to relief under subsection a of sec_530 of the revenue act of sec_530 as amended publaw_95_600 92_stat_2763 see sec_7436 and petitioner was liable for additions to tax under sec_6651 and a therefore the issues in this case are whether the beauticians identified in the notice_of_determination were common_law employees of petitioner during and and if so whether petitioner is entitled to sec_530 relief from employment_taxes stemming from the employment of the beauticians and whether petitioner was liable for additions to tax under sec_665l1 a and a sec_530 of the revenue act of has been amended by publaw_96_167 sec d 93_stat_1278 publaw_96_541 94_stat_3204 publaw_97_248 96_stat_552 publaw_99_514 sec 100_stat_2781 and publaw_104_188 sec 110_stat_1766 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in federal way washington in date petitioner purchased a nonoperating beauty salon petitioner had no previous experience in owning or operating a beauty salon and had no training in cutting hair petitioner worked full time in the human resource department of a company located in bellevue washington the salon was approximately big_number square feet in area and was equipped with hairdressing stations or chairs and other fixtures including equipment for shampooing and drying hair at the time of purchase the salon had no employees and was not open for business in date petitioner hired the first beautician and thereafter opened for business petitioner advertised the salon’s services in newspapers and on the radio maxi’s provided services for clients who made appointments with a particular beautician or were walk-in customers by the end of the first guarter of ie date petitioner had hired three to four beauticians due to the high turnover in this type of business petitioner had approximately beauticians working in maxi’s during the years at issue although - only beauticians’ worked for any substantial period all of the individuals listed in the notice_of_determination worked for maxi’s as beauticians for some period during and or during the first quarter of petitioner treated the beauticians working for him as employees e petitioner withheld federal income taxes of dollar_figure of these amounts petitioner deposited dollar_figure with the government petitioner did not file form_940 employer’s annual federal unemployment futa_tax return or form_941 employer’s quarterly federal tax_return for any period during the years at issue for the remaining tax_year and for the entire tax_year petitioner did not withhold any federal income taxes including employment_taxes from amounts paid to the beauticians the former owner of the hair salon had treated beauticians working for the salon as employees for federal tax purposes petitioner’s accountant fred c brents mr brents prepared forms w-2 wage and tax statement for beautician sec_2 these beauticians are identified in the notice_of_determination although the identity of beauticians named in the notice_of_determination petitioner’s payroll records and the forms w-2 wage and tax statement are inconsistent petitioner does not contest the identity of these individuals listed in the notice_of_determination and therefore we accept respondent’s identification in the notice_of_determination see rule b for convenience the term employment_taxes refers to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and income_tax_withholding secs and - - working at maxi’s during the first quarter of the forms w-2 were not forwarded to the social_security administration or the internal_revenue_service irs by petitioner or mr brents in addition petitioner did not provide forms reflecting amounts paid to the beauticians during the years at issue petitioner learned from others in the business that renting chairs to beauticians was a common practice sometime during the first quarter of petitioner and mr brents spoke with a representative of the state of washington department of labor and industry which serves in an advisory capacity for small businesses after reviewing information provided by the washington department of labor and industry mr brents advised petitioner that it was appropriate to treat the beauticians as independent contractors thus beginning in the second quarter of and throughout petitioner purportedly rented chairs to the beauticians although petitioner believed that all hired beauticians were independent contractors written rental agreements were not offered to each beautician who provided ‘ we note that the record contains seven separate forms w-2 for employees which conflicts with petitioner’s testimony that only the three or four beauticians hired during the first guarter of were treated as employees mr brents testified that the forms were prepared and furnished to each beautician however it was each beautician’s responsibility to submit his or her respective form_1099 to the internal_revenue_service irs with his or her federal_income_tax return the purported forms are not a part of the record in this case -- - services to petitioner a typical contract purportedly set a flat fee for rental of a chair however according to petitioner’s records chair rental amounts fluctuated month-to- month based upon the dollar amount of services rendered by each beautician petitioner required beauticians to have a beautician license issued by the state of washington prior to hiring he did not train or instruct beauticians how to cut or style hair petitioner provided all equipment and beauty supplies or products used by beauticians on occasion a beautician brought and used his or her own clippers combs brushes etc however it was not required for a beautician to supply these items ifa beautician modified a work station petitioner would bear the costs of such modification petitioner set the base fee for all services provided by the beauticians beauticians were required to use a common cash register and to submit daily reports showing the fees collected during the day all credit card and check payments for services regardless of which beautician provided the services were payable to c m enterprises a business owned and operated by petitioner and his wife petitioner set maxi’s hours of operation however some beauticians were given keys to provide services outside of normal business hours beauticians generally set their own schedule but petitioner required beauticians to be - available during maxi’s normal business hours to accommodate walk-in customers beauticians were not precluded from working for other salons petitioner could terminate a beautician’s services at any time and on a few occasions beauticians were dismissed for providing poor service petitioner reguired all beauticians to share reception duties as needed health and disability insurance benefits were not provided by petitioner petitioner provided dental insurance for the first quarter of although it was the beautician’s responsibility to maintain premium payments thereafter vacation and sick days were unpaid in the notice_of_determination respondent determined that the beauticians listed therein were employees of maxi’s and that petitioner was not entitled to relief under sec_530 of the revenue act of respondent attached to the notice_of_determination an agreement to assessment and collection of additional tax and acceptance of overassessment excise or employment_tax form in which respondent proposed that petitioner consent to immediate_assessment and collection of dollar_figure in taxes and dollar_figure in sec_6651 and sec_6656 additions to tax consisting of the following amounts sec_6651 amount of additions tax period ended kind of tax and i r c section tax to tax date fica -- dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date futa - dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date fica -- dollar_figure dollar_figure date futa - dollar_figure dollar_figure total dollar_figure dollar_figure independent_contractor vs employee to determine whether a taxpayer is an independent_contractor or an employee 103_tc_378 employment relationship exists between the parties party invests in work facilities used by the individual common_law rules apply 60_f3d_1104 the degree of control exercised by the principal opportunity of the individual for profit or loss 4th cir courts consider various factors to determine whether an including which the whether the - principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating id all the facts and circumstances of each case should be considered id the right of control is ordinarily the crucial factor in determining whether an employer-employee relationship exists 92_tc_351 affd 907_f2d_1173 d c cir to retain the requisite control_over the details of an individual’s work the principal need not stand over the individual and direct every move made by the individual it is sufficient if he has the right to do so sec_31 c - b employment_tax regs see also weber v commissioner supra pincite similarly the employer need not set the employee’s hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir moreover the degree of control necessary to find employee status varies according to the nature of the services provided weber v commissioner supra pincite see also reece v commissioner tcmemo_1992_335 petitioner contends that he had no control_over the individual beauticians he hired therefore they were independent contractors we disagree taking the record as a whole we find that the individuals -- - listed in the notice_of_determination were employees in the years at issue we arrive at this conclusion based on the following facts there is no evidence that the parties believed they were creating an independent_contractor relationship besides petitioner’s self-serving testimony forms w-2 were purportedly issued for tax_year to individuals he treated as employees during however the record shows that forms w-2 were also issued to a number of beauticians including those that provided services after the first quarter of contrary to mr brents’ testimony there are no records of forms issued to any of the beauticians during or including those who petitioner contends were independent contractors no beauticians testified at trial petitioner relies on the terms of the purported chair rental agreements to establish that the beauticians were independent contractors he also relies on these contracts to show the parties’ intentions at trial petitioner referred to a number of contracts he entered into with the various beauticians who provided services for him during the years at issue but failed to produce any contracts without the contracts in the record for our review we cannot assume that petitioner created an independent_contractor relationship with the beauticians petitioner had the authority to terminate a beautician for unsatisfactory services because the beautician made the entire place look bad furthermore despite the fact that beauticians could set their own work schedule petitioner required beauticians to adjust their schedules to ensure walk-in customers could be served petitioner argues that the beauticians’ ability to work for other salons demonstrates a lack of continuity in the employer- employee relationship we find this argument without merit in kelly v commissioner tcmemo_1999_140 this court found that working for a number of employers during a tax_year does not necessitate treatment as an independent_contractor after review of the entire record we find that petitioner failed to establish that the beauticians in question were independent contractors the weight of the evidence leads us to conclude that the beauticians were petitioner’s employees during the years at issue sec_530 of the revenue act of sec_530 of the revenue act of provides relief for employers who mistakenly claim their employees as independent contractors in other words even under our finding that the beauticians were petitioner’s employees during the years at issue petitioner may not be liable for the employment_taxes if he falls under the safe_harbor of sec_530 in order for petitioner to prevail he must show the -- following petitioner has not treated any of the beauticians as employees for any period petitioner has filed all federal tax returns including information returns with respect to each beautician on a basis consistent with petitioner’s treatment of such individual as not being an employee and petitioner has a reasonable basis for not treating the beauticians as an employee revenue act of sec_530 92_stat_2885 petitioner failed to meet the technical requirements of sec_530 first petitioner conceded that he treated the beauticians as employees for the first quarter of thus violating the first requirement that the beauticians were not treated as employees at any time sec_530 further clarifies this requirement by providing that if the taxpayer or a predecessor treated any individual holding a substantially_similar position as an employee then sec_530 relief is not available to the taxpayer revenue act of sec_530 92_stat_2885 in the present case petitioner also conceded that his predecessor treated her beauticians as employees albeit they were not the same individuals working under petitioner although petitioner did not consistently treat we note that the statute does not require the individuals to be identical under predecessor and petitioner rather the analysis focuses on whether individuals were in substantially_similar positions under both circumstances the beauticians under his management as employees second petitioner failed to file the requisite federal tax returns including information returns as required under sec_530 b petitioner conceded that forms and forms w-2 were not filed with the irs the record is also clear that petitioner failed to file forms and although petitioner relies on mr brents’ testimony that the forms and forms w-2 were prepared and delivered to each beautician we do not find mr brents’ self-serving testimony credible it is well settled that we are not required to accept the self-serving testimony of petitioner or his accountant in the absence of corroborating evidence see 87_tc_74 finally petitioner may be afforded relief under sec_530 if he had a reasonable basis for not treating the beauticians as employees this requirement may be established if petitioner’s treatment of the individual beautician was based on any of the following judicial precedent published rulings technical_advice to the employer or a letter_ruling to the employer past examination of the employer by the irs in which there was no assessment attributable to the treatment for employment_tax purposes of individuals holding positions substantially_similar to the position held by this individual or longstanding recognized practice of a significant segment of the industry in which the individual was engaged sec_530 the record is devoid of any evidence that petitioner relied on a prior decision in any form or audit conducted by the irs to support his claim for relief petitioner’s testimony that he researched the utility of chair rental agreements by speaking to hired beauticians or other salons in the area does not meet the burden of establishing an industrywide practice of treating beauticians as independent contractors petitioner did not offer any witnesses to testify about an industry practice of renting chairs to beauticians and treating them as independent contractors see eg gen inv corp v united_states f 2d petitioner’s final contention is that although he did not meet the statutory requirements of sec_530 he is entitled to relief because he complied with the spirit of sec_530 we recognize that sec_530 was enacted by congress to alleviate what it perceived as overzealous tax collection activity by the irs see 77_f3d_236 8th cir 968_fsupp_363 n d ohio in erickson v commissioner bankr bankr d minn the court noted the essence of the safe_harbor provision is to grant protection to the taxpayer who has consistently treated workers as independent contractors but has not been previously challenged by the irs in effect where the taxpayer’s filings have put the irs on notice and the irs has not acted without delay the taxpayer must be shielded from the compounding effects of the error -- - in the case before us it is clear that petitioner is not ina situation tantamount to the protections intended by congress petitioner contends that he should not be responsible for the beauticians’ taxes because the beauticians didn’t choose to file their taxes and i don’t feel that i should be burdened with their taxes congress has provided a statutory safe_harbor for taxpayers in petitioner’s situation petitioner could have avoided this result had he complied with these requirements because the safe_harbor of sec_530 does not provide relief to petitioner and in accord with our finding above that the beauticians were petitioner’s employees rather than independent contractors we hold that petitioner is liable for the employment_taxes due as stated in the notice_of_determination respondent is sustained on this issue sec_6651 and sec_6656 respondent determined additions to tax for failure to timely file tax returns and make timely deposits on tax_liability pursuant to sec_6651 and a sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues toa - maximum of percent of the tax id sec_6656 imposes an addition of tax for failure to deposit any amount of tax with a government depository as relevant herein the addition_to_tax is equal to percent if the failure is for more than days sec_6656 a both sec_6651 and a impose liability unless such failure is due to reasonable_cause and not due to willful neglect willful neglect means a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause is found if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to perform its tax obligations in a timely manner 33_f3d_589 6th cir sec_301_6651-1 proced admin regs petitioner advanced no reasons why his employment_tax returns for the years at issue were not filed timely or why he failed to pay and deposit the employment_taxes respondent therefore is sustained on the additions to tax under sec_6651 and a we have considered all arguments by the parties and to the extent not discussed above conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
